Citation Nr: 1644259	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  09-43 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for spina bifida occulta.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to October 1994 and from November 1997 to November 2002.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In October 2010, the Veteran testified at a hearing before the undersigned.  The Board remanded the appeal in February 2011 and October 2012.  

In June 2014, the Board sought additional development from the Veteran's Health Administration (VHA).  Another Board remand for additional development occurred in February 2015.  The Appeals Management Center ultimately granted service connection for degenerative arthritis of the spine (also claimed as damaged vertebrae) in a November 2015 rating decision.  In other words, the Veteran has received the benefit sought for this issue.  It accordingly no longer is on appeal.  Review of the Veteran's claims file at this time shows that the Board can proceed with adjudication of the claim for service connection for spina bifida occulta 

FINDING OF FACT

Whether or not the Veteran has spina bifida occulta, it is a congenital defect.

CONCLUSION OF LAW

Spina bifida occulta, by itself, is not service-connectable.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 4.9 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how ratings and effective dates are assigned also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged any notice timing or content error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  An April 2008 letter acknowledged the Veteran's recent claim which included service connection for spina bifida occulta.  It then set forth the criteria for establishing service connection, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  It also set forth how an initial rating and an effective date are assigned for a disability if service connection is granted.  The letter finally is dated a few months prior to initial adjudication, which was via the August 2008 rating decision.  

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested by the duty to notify, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary for adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neither the Veteran nor his representative has identified outstanding records relevant to spina bifida occulta.  Service, VA, and private treatment records are available.  Some were submitted, and some were obtained to include per the Board's first two remands.  In May 2011, January 2013, and July 2015, the Veteran underwent VA medical examinations.  Each was pursuant to the Board's preceding remand.  All included review of the Veteran's claims file as well as an interview and assessment of him.  Diagnoses and opinions also were supplied.  A VHA opinion was supplied in August 2014, per the Board's June 2014 request.  While these actions in May 2011 and January 2013 have been deemed inadequate, this determination is fully informed by the others.  It follows that the others collectively are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board finds that VA's duty to notify and its duty to assist both have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  The Board further finds that there has been at least substantial compliance with its February 2011, October 2012, and February 2015 remands as well as its June 2014 VHA request, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues on appeal finally must be explained and the submission of outstanding evidence must be suggested by the individual presiding over a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned indicated that service connection for spina bifida occulta was at issue at the beginning of the October 2010 hearing.  The Veteran was then questioned about his service, his spina bifida occulta, and a possible relationship between them.  He thus reasonably could infer that such is of import.  A 60 day period was provided for the Veteran and his representative to submit outstanding evidence.  It also is reiterated that records were sought on remand thereafter.  

II.  Service Connection

Service connection means that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A congenital disease may be service-connected.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  However, a congenital defect may not be as they are neither injuries nor diseases.  38 C.F.R. §§ 3.303(c), 4.9; Quirin, 22 Vet. App. at 390.  Additional disability due to injury or disease superimposed upon such a defect during service may be service-connected, however.  VAOPGCPREC 82-90 (July 18, 1990).  A disease is "capable of improving or deteriorating" whereas a defect "is more or less stationary in nature."  Quirin, 22 Vet. App. at 390; O'Bryan v. McDonald, 771 F.3d 1376 (Fed. Cir. 2014); VAOPGCPREC 82-90.  

Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To adjudicate this matter, the first question is whether the Veteran has spina bifida occulta.  He is a lay person because there is no indication that he has any medical background.  He is competent to report what he personally experiences, such as back pain or other back symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  His credibility to report such symptoms is undisputed.  However, the Veteran is not competent to state that they are attributable to spina bifida occulta.  A lay person is competent to diagnose a condition only if competent to identify it, if describing symptoms that support a later medical diagnosis, or if there is a contemporaneous medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Flat feet, some skin ailments, tinnitus, and varicose veins are examples of simple and readily observable conditions which a lay person is competent to identify.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  Spina bifida occulta, in contrast, is not simple and readily observable.  The condition and spina bifida more generally indeed are defined by a congenital cleft of the vertebral column.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Blanchard v. Derwinski, 3 Vet. App. 300 (1992).  Spina bifida is "a developmental anomaly that is a kind of neural tube defect."  Dorland's Illustrated Medical Dictionary 1773 (31st ed. 2007).  It is "characterized by defective closure of the vertebral arch, through which the spinal cord and meninges may protrude (spina bifida cystica) or not (spina bifida occulta)."  Id.  

As such, there may be no external manifestations of spina bifida occulta.  The Veteran contends he has the condition based on internal images of his back.  X-rays performed by VA in November 2007 found the suggestion of possible spina bifida at L5.  A December 2007 letter from a private physician also notes that the Veteran has spina bifida occulta at the L5 level.  Congenital spina bifida occulta was diagnosed at the May 2011 VA medical examination, on the basis of X-rays (presumably the November 2007 VA X-rays given the discussion below).  A medical diagnosis, in sum, has been made whether supported at least in part by the Veteran's description of his symptoms or otherwise.  Yet, there otherwise is no indication of spina bifida occulta.  

This condition was not referenced in the impression section of the November 2007 X-rays or included among the diagnoses made in the December 2007 letter.  X-rays taken as part of the May 2011 and January 2013 VA medical examinations further did not include findings of spina bifida occulta or impressions referencing it.  The same is true of a magnetic resonance imaging (MRI) scan performed by VA in December 2007.  Spina bifida occulta was not diagnosed at the January 2013 examination, but the Board has deemed this lack of diagnosis inadequate.  Indeed, it was indicated that there was no evidence of such per X-rays or MRI scans despite the aforementioned.  The August 2014 VHA did not include an answer to the question whether the Veteran has spina bifida occulta, as the actual films (not just the reports) were deemed necessary to do so.  

Upon their review as part of the July 2015 examination, the original X-rays (presumably the November 2007 VA X-rays) were not found to be consistent with spina bifida occulta.  No type of neural tube defect which would indicate spina bifida indeed was detected.  The medical evidence, in sum, is in conflict about whether the Veteran has spina bifida occulta even factoring out the diagnosis portion of the January 2013 VA medical examination.  Whether the medical evidence that he has spina bifida occulta is in approximate balance with the medical evidence that he does not need not be determined.  Assuming that it is in approximate balance means affording him the benefit of the doubt in this regard and finding that he has spina bifida occulta.  Even if such a favorable finding were made, however, it is not sufficient for a favorable outcome.

Each of the above definitions of spina bifida occulta characterized the condition as congenital or developmental in nature.  The next question is whether it is a congenital disease or a congenital defect.  Such a question is medical, in light of the complexities involved.  The Board is prohibited from rendering its own medical opinion on medical questions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Indeed, medical expertise is required.  The May 2011 VA medical examination was conducted by a physician.  It included the opinion that spina bifida occulta is a congenital defect.  It has been deemed inadequate because it was not supported by a rationale, as required.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

No opinion in the above regard was provided at the January 2013 VA medical examination in light of the finding that the Veteran does not have spina bifida occulta.  The August 2014 VHA was authored by the Chief of Neurosurgery at a VA Medical Center.  It included the opinion that spina bifida occulta is a congenital defect.  Further, it was deemed a radiographic and incidental finding most frequently of no clinical significance.  Articles finding no association between it and low back pain were cited.  Finally, the July 2015 VA medical examination did not include a relevant opinion in light of the finding that the Veteran does not have spina bifida occulta.  The only two opinions that have been rendered, in sum, are in agreement that spina bifida occulta is a congenital defect.

While the opinion from the May 2011 VA medical examination lacks a rationale, the August 2014 VHA contains at least some rationale.  The condition indeed was noted to be an incidental radiographic finding of no clinical significance.  Findings of a disease capable of improving or deteriorating, it is inferred, would be more than incidental.  They would be clinically significant, in other words.  This conclusion is bolstered by the fact that definitions of a congenital defect and a congenital disease were provided in the question about which was the proper classification for spina bifida occulta.  The answer that it is a congenital defect notably is in conformity with previous caselaw.  Congenital defects are not service-connectable, and spina bifida occulta specifically has been found "noncompensable under applicable law."  Firek v. Derwinski, 3 Vet. App. 145 (1992).  

Lengthy discussion of the Veteran's contention that he has spina bifida occulta as a result of fracturing his vertebra during service is unnecessary given the aforementioned.  If he has spina bifida occulta, it is by definition a congenital defect, as it was present since birth.  Congenital indeed means "existing at, and usually before, birth."  Dorland's at 410.  The final question is whether the Veteran has an additional disability due to injury or disease superimposed upon any spina bifida occulta during service.  Once again, lengthy discussion is unnecessary.  It is reiterated that service connection already has been granted for the additional disability of degenerative arthritis of the spine (also claimed as damaged vertebrae).  

In conclusion, it is unclear whether or not the Veteran has spina bifida occulta.  Yet this condition is a congenital defect which, by itself, is not service-connectable.  It cannot be service-connected even if the Veteran has it, in other words.  Service connection for spina bifida occulta accordingly is denied.  This determination is based on the preponderance of the evidence.  So, there is no benefit of the doubt to afford to the Veteran with respect to it.  He finally already is in receipt of service-connected for an additional disability superimposed upon any spina bifida occulta he may have during service.  


ORDER

Service connection for spina bifida occulta is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


